Citation Nr: 0423906	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  94-34 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased initial rating for residuals 
of an injury to the thoracic spine, currently rated as 20 
percent disabling.

2.  Entitlement to an increased rating for lumbosacral 
strain, currently rated as 20 percent disabling.

3.  Entitlement to an increased rating for postoperative 
fifth metatarsal or apparent calcification, currently rated 
as 10 percent disabling.

4.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).

5.  Entitlement to an earlier effective date than February 
28, 1995, for the grant of service connection for residuals 
of a thoracic spine injury 


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney-at-
law
ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from October 1987 to 
July 1990, and from December 1990 to April 1991.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for a TDIU, and a 
March 1996 rating decision, which granted the veteran service 
connection, with a noncompensable rating, for residuals of an 
injury to the thoracic spine.  In a December 1998 rating 
decision, the RO increased the veteran's rating for his 
thoracic spine injury residuals to 20 percent.  

The Board remanded these claims for further development in 
March 1997, April 1998, and August 1998.

This appeal was most recently presented to the Board in 
August 1999, at which time a decision was entered denying the 
veteran an increased initial rating for his service connected 
disability of the thoracic spine and a total disability 
rating due to individual unemployability.  The veteran filed 
an appeal to the U. S. Court of Appeals for Veterans Claims 
(Court), and in a June 2000 order, the Court granted a joint 
motion to remand the claim to the Board.

The veteran's claim was remanded by the Board in September 
2000 and July 2003.  

The appeal also arises from a February 1999 rating decision 
that denied an increased rating for postoperative fifth 
metatarsal or apparent calcification from 10 percent; granted 
an increased rating for lumbosacral strain/sprain to 20 
percent, and granted an earlier effective date to February 
28, 1995, for service connection for residuals of a thoracic 
spine injury.  

Although the RO issued a statement of the case on the issue 
of a dental injury from service trauma in a September 1999 
decision, the veteran never completed his appeal on this 
issue by filing a substantive appeal.  

The issues of entitlement to an increased initial rating for 
residuals of an injury to the thoracic spine, currently rated 
as 20 percent disabling; a TDIU; an increased rating for 
lumbosacral strain, currently rated as 20 percent disabling; 
and an increased rating for postoperative fifth metatarsal or 
apparent calcification, currently rated as 10 percent 
disabling, are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In February 1991 (within one year of leaving service in 
July 1990), the veteran claimed that he injured his spine in 
service.

2.  In a statement received on March 26, 1992, the veteran 
clarified that he had injured his spine in three locations.  

3.  In a May 1992 rating decision, the RO granted service 
connection for mild lumbosacral strain from July 20, 1990.  

4.  In a March 1996 rating decision, service connection was 
granted for a thoracic spine disability, effective April 
1995.

5.  In a February 1999 rating decision, the RO granted an 
earlier effective date for the veteran's residuals of a 
thoracic spine injury to February 28, 1995.  



CONCLUSION OF LAW

The criteria for entitlement to an effective date of July 20, 
1990, for the grant of service connection for residuals of a 
thoracic spine injury have been met. 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.114, 3.155, 3.400 (2003).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that the veteran was seen in 
October 1988 with complaints of pain in the thoracic spinal 
region of two months duration.  He was seen in May 1990 after 
being kneed in the right lower back.  Assessment was 
contusion and muscle spasm in the right back.  

In a claim received on February 13, 1991, the veteran claimed 
he injured his "spine" in May 1990.  

At a VA examination in December 1991, the examiner diagnosed 
the veteran with mild lumbosacral sprain/strain.  

In a statement received on March 26, 1992, the veteran 
alleged that his spine had been injured in three locations.  

In a May 1992 rating decision, the RO granted service 
connection for mild lumbosacral strain, effective July 20, 
1990, the day after the veteran initially left service.  .  

The veteran filed a claim in August 1993 for a total 
disability rating due to individual unemployability.  He 
claimed his various service-connected disabilities made such 
simple activities as walking extremely difficult; thus, he is 
unable to obtain and maintain gainful employment.

A VA orthopedic examination was afforded the veteran in 
October 1993.  At that time, the veteran displayed no 
postural abnormalities or no abnormalities of the musculature 
of the back.  His range of motion was 30º forward flexion, 
20º backward extension, 40º lateral flexion bilaterally, and 
50º rotation bilaterally.  This was accompanied by much 
grunting and moaning, which the examiner characterized as 
exaggerated.  His back was non-tender, and there was no 
objective evidence of a neurological impingement.  A 
concurrent x-ray of the thoracic spine was within normal 
limits, with no evidence of fracture, subluxation, or a 
paraspinal mass.   The intervertebral disc spaces were 
maintained.

Based on the medical evidence of record, the RO, in a 
December 1993 rating decision, denied the veteran's claim for 
a total disability rating due to individual unemployability.  
The veteran initiated an appeal of this denial. In his June 
1994 notice of disagreement, the veteran indicated his severe 
back pain prevented his employment.

The veteran underwent a private MRI examination in October 
1994.  According to the examination report, "minimal 
scoliosis" of the thoracic spine was suggested, with "tiny 
bulging" in the lower thoracic region, especially at the T10-
11 level.  Degenerative disc disease was suggested.  
Otherwise, no unusual spinal cord activity was seen.  Because 
the examination was "suboptimal," according to the private 
radiologist, follow-up was suggested.

In a statement received on February 28, 1995, the veteran 
requested a "re-exam for an upper thoracic condition".  

In April 1995, the veteran filed a claim for service 
connection for a disability of the thoracic spine.

A new VA orthopedic examination was afforded the veteran in 
March 1996.  He reported persistent pain in the thoracic 
spine after 30 minutes of regular activity.  The veteran also 
submitted a copy of his October 1994 MRI report to the 
examiner for inspection.  Upon objective examination, no 
postural abnormalities or fixed deformities were noted.  The 
musculature of the thoracic spine was tender, however.  Range 
of motion included 60º forward flexion, 10º backward 
extension, 10º lateral flexion bilaterally, and 20º rotation 
bilaterally.  These motions were limited by the veteran's 
complaints of pain.  However, there was no evidence of pain 
with bilateral straight leg raising.  No neurological 
involvement was noted. X-rays of the thoracic spine were 
within normal limits.  The final diagnosis was thoracic spine 
pain, most likely muscular in nature.  The examiner doubted 
the findings of the MRI report were "of any significance."  
Assessment was thoracic back pain, most likely muscular in 
nature.  

The RO reviewed the evidence of record, and in a March 1996 
rating decision, granted the veteran's claim for service 
connection for a thoracic spine disability.  This grant of 
service connection was made effective to April 1995, the date 
of the veteran's claim, and a noncompensable rating was 
assigned.   The veteran initiated an appeal of this 
disability rating.  

The RO considered all evidence of record, and in a December 
1998 rating decision, granted the veteran an increased 
initial rating, to 20 percent for his residuals of an injury 
to the thoracic spine.  This was made effective to April 
1995, the date of the veteran's original service connection 
claim.

In a February 1999 rating decision, the RO granted an earlier 
effective date for the veteran's residuals of a thoracic 
spine injury to February 28, 1995.  



Analysis

The effective date of an award of service connection to a 
veteran shall be the day following the date of discharge or 
release if application is received within one year from such 
date of discharge or release.  Otherwise, in cases where the 
application is not filed until more than one year from the 
release of service, the effective date will be the date of 
receipt of claim, or the date entitlement arose, whichever is 
later. 38 U.S.C.A. § 5110 (a), (b)(1) (West 2002); 38 C.F.R. 
§ 3.400 (b)(2) (2003).  Any communication from or action by a 
veteran indicating an intent to apply for a benefit under 
laws administered by VA may be considered an informal claim. 
38 C.F.R. § 3.155 (2003).

The veteran claims that he is entitled to an earlier 
effective date than February 28, 1995, for the grant of 
service connection for his thoracic spine disability.  A 
review of the claims folder shows that the earliest 
communication from the veteran that can be construed as an 
claim for service connection for his thoracic spine 
disability was his VA Form 21-526, received on February 13, 
1991, where he claimed service connection for a "back" 
disability.  Such statement by itself would not be enough to 
infer a claim for service connection for a thoracic spine 
disability (especially considering that on the form the 
veteran stated that he injured his back in service in May 
1990, and the service medical records from May 1990 only show 
treatment for a low back injury).  However, the evidence 
shows that the veteran submitted a March 26, 1992, statement 
in connection with the claim for a "back" disability, 
wherein he alleged that his spine had been injured in three 
locations.  The service medical records do show that the 
veteran injured his thoracic spine in service in October 
1988.  Accordingly, it is determined that the veteran 
submitted a claim of service connection for thoracic spine 
disability in May 1990 when he claimed service connection for 
a "back"disability, and it is determined that the veteran's 
claim has been open since that time.  Since the veteran's 
February 1991 claim was filed within one year of his initial 
discharge in July 1990 (he had a second period of service 
from December 1990 to April 1991), the effective date of the 
grant of service connection for residuals of a thoracic spine 
injury is deemed to be the date of discharge, in this case 
July 20, 1990.  

As the veteran has been granted the benefit he was seeking 
(an effective date for service connection for a thoracic 
spine disability back to the date he was discharged from 
service), it is determined that the Veterans Claims 
Assistance Act of 2000 (VCAA) has been complied with.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2003).  


ORDER

An effective date of July 20, 1990, for the grant of service 
connection for residuals of a thoracic spine injury is 
granted.


REMAND

The veteran is separately service-connected for residuals of 
injuries to the thoracic spine lumbosacral spine.  The 
schedular criteria by which back disorders are rated changed 
during the pendency of the veteran's appeal. See 67 Fed. Reg. 
54345-54349 (August 22, 2002) (effective September 23, 2002), 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293; See also 
68 Fed. Reg. 51454-51458 (August 27, 2003) (effective 
September 26, 2003), codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  Therefore, adjudication of the 
increased rating claims for the service-connected low back 
and thoracic spine disabilities must also include 
consideration of both the old and the new criteria.  
VAOPGCPREC 3-2000.  This rule of adjudication requires that 
the criteria most favorable to the veteran's claim be used. 
Id.  

For that reason, the veteran's claim must be remanded for 
consideration of his claim under the new diagnostic criteria.  
As the United States Court of Appeals for Veterans Claims 
(Court) noted in Massey v. Brown, 7 Vet.App. 204 (1994), 
rating decisions must be based on medical findings that 
relate to the applicable rating criteria.   Although the 
veteran was afforded a VA examination in January 2004, the 
examination was not complete enough for rating purposes.  
Accordingly, pursuant to Massey, the veteran's claim must be 
remanded for another VA examination that takes into account 
the new criteria.

Regarding the veteran's claim for his an increased rating for 
his service-connected left foot disability (postoperative 
fifth metatarsal or apparent calcification), the evidence 
shows that the veteran has not been given an examination 
since January 1999.  For that reason, he should be given a 
new examination.  To constitute a useful and pertinent rating 
tool, a rating examination must be sufficiently 
contemporaneous to allow the adjudicator to make an informed 
decision regarding the veteran's current level of impairment. 
Caffrey v. Brown, 6 Vet. App. 377, 379 (1994).

The veteran asserts that he is unemployable due to his 
service-connected disabilities.  Therefore, the AMC should 
also have the examiner comment on whether the veteran's 
service-connected disabilities cause him to be unemployable.  

The veteran's claim requires further development to ensure 
compliance with the notice and duty-to-assist provisions of 
the Veteran's Claims Assistance Act of 2000 (VCAA) 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  In particular, 
regarding his claim of entitlement to an increased rating for 
lumbosacral strain, from 20 percent disabling, and 
entitlement to an increased rating for postoperative fifth 
metatarsal or apparent calcification, from 10 percent 
disabling, the veteran has not yet been sent a letter in 
which the provisions of the VCAA are described.  

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The veteran should be scheduled for a 
VA examination for his back and left 
foot.  The veteran's claims folder should 
be made available to the examiners for 
review in conjunction with his or her 
examination.  The examiner should then 
conduct a thorough examination of the 
veteran's low back and thoracic spine.  
All appropriate special studies or tests 
should be accomplished.  A complete 
rationale for any opinion expressed 
should be provided.  The examiners should 
answer the following questions, as 
appropriate, regarding the veteran's low 
back and thoracic spine:

a.  What is the veteran's range of 
motion of the thoracolumbar spine 
for forward flexion, backward 
extension, lateral flexion, and 
lateral rotation?

b.  Is there any listing of the 
spine?

c.  Is there a positive 
Goldthwaite's sign?

d.  Is there marked limitation of 
forward bending in the standing 
position?

e.  Is there loss of lateral motion 
with osteoarthritic changes or 
narrowing of joint spaces?

f.  Is there any abnormal mobility 
on forced motion?

g.  Is there narrowing or 
irregularity of joint space?

h.  Regarding the veteran's 
intervertebral disc disease (noted 
at the January 2004 VA examination), 
does the veteran have persistent 
symptoms compatible with sciatic 
neuropathy?

i.  Does the veteran have 
demonstrable muscle spasm, absent 
ankle jerk, or other neurological 
findings appropriate to the diseased 
disc?

j.  Please describe any associated 
objective neurological abnormalities 
that the veteran has, including 
whether the veteran has bowel or 
bladder impairment.  

k.  Please describe the number of 
incapacitating episodes (defined as 
a period of acute signs and symptoms 
requiring bed rest and treatment by 
a physician) the veteran has had due 
to his degenerative disc disease in 
the past year, and describe how long 
each one lasted. 

l.  Does the veteran have favorable 
ankylosis of the entire 
thoracolumbar spine (defined as 
fixation of a spinal segment in the 
neutral position)?  

m.  Does the veteran have 
unfavorable ankylosis of the entire 
thoracolumbar spine (defined as when 
the entire spine is fixed in flexion 
or extension)?  

n.  Does the veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, the examiner should note 
the degree of additional range of 
motion loss due to these symptoms, 
or more specifically, should note 
the degree of movement at which any 
of such symptoms begin)?

o.  Does pain significantly limit 
functional ability during flare-ups 
or when the lumbar spine is used 
repeatedly over a period of time 
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

The examiner should answer the 
following questions regarding the 
veteran's left foot, and his 
employment capabilities:

p.  Please describe the severity of 
the veteran's left fifth metatarsal 
disability.  

q.  Please describe the size of any 
scar from the veteran's left fifth 
metatarsal disability, and please 
indicate whether it causes limited 
motion.  

r.  The examiner should state a 
medical opinion as to the degree the 
service-connected thoracic spine, 
lumbosacral spine, and left foot 
disabilities by themselves, without 
regard to the claimant's nonservice-
connected disabilities, interferes 
with the claimant's ability to work.

2.  After the development requested above 
has been completed, review the veteran's 
claims folder and ensure that all the 
foregoing development has been conducted 
and completed in full.  Ensure that all 
provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) are 
properly applied in the development of 
the claim.  In particular, the AMC should 
send the veteran a VCAA letter regarding 
entitlement to an increased rating for 
lumbosacral strain, from 20 percent 
disabling, and entitlement to an 
increased rating for postoperative fifth 
metatarsal or apparent calcification, 
from 10 percent disabling., which 
explains the relevant portions of the 
VCAA and its implementing regulations. 
See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 
regarding his claims of .  The AMC must 
ensure that the case is developed in 
accordance with all notice and duty-to-
assist provisions of VCAA.  The veteran 
and his representative must be notified 
of any information and medical or lay 
evidence that is necessary to 
substantiate the claims, which 
information and evidence, if any, the 
claimant is required to provide to VA, 
and which information and evidence, VA is 
required to provide.  The veteran should 
also be requested to provide any evidence 
in his possession that pertains to his 
claim.  If any development is incomplete, 
appropriate corrective action should be 
taken.  

3.  Upon completion of the above, the 
claims should be re-adjudicated.  This 
should include applying the most 
favorable Diagnostic Code under both the 
old and new sets of diagnostic criteria 
for the low back and thoracic spine.  The 
AMC should consider whether an 
extraschedular consideration is 
warranted.  In the event that the claims 
on appeal are not resolved to the 
satisfaction of the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




